DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al., US 4,594,817 in view of Wetzel et al., US 7,251,953.
Regarding claims 1 and 16:
McLaren discloses a capsule pod sleeping chamber, comprising: 
a portable enclosure (10) having a ceiling (29) and a plurality of walls (12) adjacent to the ceiling that, but for a first aperture and a second aperture (33 and 34), substantially hermetically seals an interior space (col. 5, ll. 17-18) defined by the portable enclosure so as to prevent a mixture of air between the interior space and a communal space (refer to Fig. 6) exterior to and adjacent to the portable enclosure.

Wetzel discloses environmental control for a room within a larger building (refer to Fig. 6) comprising:
a first duct (44 and 117) to route supply air into the interior space from a first area that is separated from the communal space so as not to contaminate the supply air with air of the communal space; 
a second duct (42 and 142) to route exhaust air out from the interior space to a second area (outside) separated from the communal space so as not to contaminate the air of communal space with the exhaust air of the separate room (also refer to Fig. 8 showing first and second ducts); and 
a plurality of apertures (refer to Figs. 6 and 8) located in at least one wall of the plurality of walls, the plurality of apertures including: 
the first aperture opening into the first duct; and 
the second aperture opening into the second duct.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the environmental control unit including the ductwork and apertures as suggested by Wetzel for the generic ventilation opening of McLaren in order to treat the air, isolate the space and prevent contamination of the air of the space (background of Wetzel).
Regarding claim 4:

Regarding claim 5:
Wetzel discloses wherein a first area is an air purifier unit (central air conditioning system) that is coupled to the first duct (refer to Fig. 8).
Regarding claim 6:
Wetzel discloses wherein the second area is physically remote from the communal space (outside).
Regarding claims 7-8 and 17:
Wetzel discloses wherein the first duct includes UV light to disinfect the supply air and a HEPA filter (col. 3, ll. 1-18).
Regarding claim 9:
McLaren discloses wherein a wall of the plurality of walls includes an electrical conduit (34) configured to align and connect with other electrical conduit of an additional capsule pod sleeping chamber positioned adjacent to the capsule pod sleeping chamber.
Regarding claims 11-13:
McLaren discloses an entrance in the front wall (adjacent to the at least one wall) to an interior of the portable enclosure, the entrance configured to allow ingress from and egress to the communal space.
Regarding claim 20:
Wetzel discloses removing contaminants from the first air received in the second duct with an air purifier unit (119).

Claims 2-3, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al., US 4,594,817 in view of Wetzel et al., US 7,251,953 further in view of Sharp et al., WO 96/06314.
Regarding claims 2-3 and 18:
McLaren in view of Wetzel does not expressly disclose wherein the first and second ducts are configured to align and connect with a respective supply air duct/third duct and an exhaust air/fourth duct of an additional capsule pod sleeping chamber positioned adjacent to the capsule pod sleeping chamber.
Sharp discloses a pressurized room facility, wherein separate sleeping rooms (12) have respective ducts for routing supply air and exhaust air, wherein each respective duct is configured to align with ducts of an adjacent sleeping room positioned adjacent (refer to Fig. 2).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide duct alignment between pods as suggested by Sharp with the pods of McLaren in view of Wetzel in order to provide a central supply and exhaust line providing for centralized air treatment and delivery.
Regarding claims 14-15 and 19:
Sharp discloses a third duct (34) to route contaminated air of a communal space to a second area so as to not contaminate air within the portable enclosure with the contaminated air, wherein the plurality of apertures further includes a third aperture (opening to duct 34), the third aperture located on an exterior side of the at least one wall (refer to Fig. 1).
At the time the invention was filed, it would have been obvious to provide the third duct/aperture as suggested by Sharp into the system of McLaren in view of Wetzel to keep the air of the common area circulating and clean.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al., US 4,594,817 in view of Wetzel et al., US 7,251,953 further in view of Lisec, US 2011/0160334.
Regarding claim 10:
McLaren does not expressly disclose wherein the walls are composed of anti-microbial material.
Lisec discloses an antimicrobial coating for a surface that can be applied to a wall of a room (para. 0012).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide antimicrobial material on the plurality of walls of McLaren as suggested by Lisec in order to provide a surface that is safe, long lasting and can easily be added (para. 007 of Lisec).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633